Citation Nr: 1431990	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-34 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2011, the Veteran and his wife testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

The case was remanded in May 2012 and October 2013 to afford the Veteran a VA examination and opinion.  Review of the record reveals that there has been substantial compliance with the directives of these remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2014, the Veteran submitted a letter from Dr. R.T.K. from Trinity Medical Clinic directly to the Board.  Although the Board sent the Veteran a letter asking if he wished to waive AOJ review of this evidence, the Veteran did not respond.  Thus, because the Veteran did not waive initial consideration of that evidence, remand is required so that the appeal can be readjudicated by the AOJ.  38 C.F.R. §§ 19.37, 20.1304. 

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained, to include specific consideration of letter from Dr. R.T.K. and any additional evidence obtained on remand.  If the decision with respect to the claim remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



